Citation Nr: 0608891	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  00-04 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.  

2.  Entitlement to service connection for tinnitus.  

3.  Whether the appeal for entitlement to an original rating 
in excess of 20 percent for degenerative disc disease of the 
lumbar spine was perfected by a timely substantive appeal.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel
INTRODUCTION

The veteran served on active duty from April 1984 to April 
1988.

This appeal arises from a December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho.  

In July 2003, the Board remanded the case.  The development 
requested for the issues of entitlement to service connection 
for a hearing loss disability and tinnitus has been completed 
and the Board proceeds with its review of those issues.   

The development requested for the evaluation of the service-
connected back disability was not accomplished.  
Consequently, the issue of whether the appeal for entitlement 
to an original rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine was perfected 
by a timely substantive appeal is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his hearing loss and tinnitus 
claims and has notified him of the information and evidence 
necessary to substantiate those claims.  

2.  The medical evidence shows that the veteran's hearing 
loss disability was first diagnosed more than 10 years after 
service and the preponderance of competent evidence 
establishes that there is no causal link between his hearing 
loss disability and any incident of active service.  

3.  The medical evidence shows that the veteran's tinnitus 
was first diagnosed more than a decade post-service and the 
preponderance of competent evidence establishes that there is 
no causal link between his tinnitus and any incident of 
active service.  


CONCLUSIONS OF LAW

1.  Service connection for a hearing loss disability is not 
warranted on a direct or presumptive basis.  38 U.S.C.A. 
§§ 101(16), 1101, 1112, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).  

2.  Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 101(16), 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Implementing regulations were published.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112, 
120, 121 (2004) held, in part, that a VCAA notice, consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Review of the VCAA notice letters of December 2002, May 2004 
and October 2004 discloses that they complied with all the 
requirements as described by the Court.  Particularly, the 
wording of the VCAA notices adequately informed the claimant 
that he should provide "any" evidence in his possession 
pertaining to the claim; that he should give VA everything he 
had pertaining to the claim.  In December 2002, he was told, 
"You should send us copies of any relevant evidence you have 
in your possession."  In May 2004, he was asked to, "Please 
provide us with any additional evidence or information you 
may have pertaining to your claim that is not currently of 
record."  

In Pelegrini, the Court held that, for claims filed before 
the enactment of the VCAA (November 9, 2000), such as the one 
currently before the Board, a VCAA notice must be provided to 
a claimant before the "initial unfavorable [agency of 
original jurisdiction (AOJ)] decision on a service-connection 
claim."  VCAA notice was not provided to the veteran before 
the RO decision that is the subject of this appeal.  However, 
the RO decision that is the subject of this appeal was issued 
in December 1999, before the enactment of VCAA.  The RO 
obviously could not inform the veteran of law that did not 
exist.  Moreover, in Pelegrini, the Court also made it clear 
that where, as in this case, notice was not mandated at the 
time of the initial RO decision, the RO did not err in not 
providing such notice complying with section 5103(a); 
§ 3.159(b)(1) because an initial RO decision had already 
occurred.  See also VAOPGCPREC 7-2004.  

Moreover, the file reflects a continuous flow of information 
to the veteran.  A June 1999 request for evidence, the rating 
decision, the statement of the case, and supplemental 
statements of the case, as well as the VCAA letters and other 
correspondence, notified the veteran and his representative 
of the status of the evidence as it was developed and of the 
need for substantiating evidence from him.  Further, the 
veteran had an opportunity to respond before the RO 
readjudicated his claim.  Any deficits in the original notice 
were cured long before the case came to the Board and are no 
more than non-prejudicial error.  The veteran was afforded 
"a meaningful opportunity to participate effectively in the 
processing of his claim by VA" and thus VA "essentially 
cured the error in the timing of notice."  See Mayfield v. 
Nicholson; 19 Vet. App. 103 (2005).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private and government records which 
the veteran adequately identified and authorized VA to 
obtain.  All relevant Federal records have been obtained.  
The service medical records are in the claims folder.  VA 
records have been obtained.  The veteran has been examined by 
VA and a medical opinion rendered with respect to both issues 
addressed in this decision.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  There is no evidence of relevant Social 
Security Administration records.  There is no reasonable 
possibility that further assistance would aid in 
substantiating the claim.  See Wensch v. Principi, 15 Vet. 
App. 362 (2001) [citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) for the holding that VCAA does not apply 
where there is extensive factual development, reflected both 
in the record on appeal and the Board's decision, which 
indicates no reasonable possibility that further assistance 
would aid in substantiating claim].  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2005).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Criteria  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1131 (West 2002).  Analysis 
of this provision discloses that there are three essential 
elements which must be met to establish entitlement.  There 
must be current disability; there must be disease or injury 
during service, and there must be a nexus or connection 
relating the current disability to the disease or injury 
during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. 
§ 3.159(a) (2005).

An organic disease of the nervous system (to include 
sensorineural or high frequency hearing loss) may be presumed 
to have been incurred during active military service if it is 
manifest to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  In this case, 
there is no competent medical evidence of a sensorineural 
hearing loss in the year following the completion of the 
veteran's active service.  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2005).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).  



Background

On examination for service, in January 1984, the veteran's 
ears and rums were normal.  Hearing thresholds, in decibels, 
were:  




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
5
0
0
0
0
0
LEFT
10
0
0
0
0
10

On examination for submarine duty, in April 1984, the 
veteran's ears and drums were normal.  Hearing thresholds, in 
decibels, were:  




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
5
5
0
0
5
0
LEFT
5
5
0
5
10
5

In June 1984, the veteran had wax in his left ear removed.  
It was noted that both tympanic membranes were clear and 
mobile.  

In May 1985, the veteran was examined for strep throat and it 
was noted that his ears were clear and tympanic membranes 
were visible.  

In August 1987, hearing thresholds, in decibels, were:  




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
15
-5
5
15
0
LEFT
15
15
0
0
5
10



On examination for separation from service, in March 1988, 
the veteran's ears and drums were normal.  Hearing 
thresholds, in decibels, were:  




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
15
5
5
0
0
LEFT
15
15
5
5
10
10

Private medical records show the veteran was injured in July 
1993, while working at a lumber mill.  

The veteran had a private audiogram in April 1999.  He 
complained of a cold at the time of the test.  Hearing 
thresholds, in decibels, were:  





HERTZ





250
500
1000
2000
3000
4000
6000
8000
RIGHT
10
5
5
0
10
25
10
15
LEFT
10
15
10
0
10
25
20
25
The report showed these results were considered to be within 
the normal range.  

In a letter dated in January 2000, T. F. H., M.D., wrote that 
the veteran had consistent ringing in his ears since his 
military service, which included working in an engine room, 
which resulted in chronic exposure to noise.  The doctor said 
that although a 1999 audiogram did not show a high frequency 
hearing loss, tinnitus and speech recognition were not tested 
and there was more likely than not a probability that those 
symptoms were results of chronic noise exposure due to 
military duty in the 1980's.  Tinnitus caused a lot of 
bothersome problems and interfered with sleep.  

On VA examination in May 2000, the veteran complained of 
reduced hearing acuity, especially in the right ear and 
continuous tinnitus, worse in the right ear.  He said that 
the tinnitus was getting worse and interfered with his sleep.  
He had the greatest difficulty with background noise and 
multiple talkers.  Noise hazards included working in an 
engine room and firearms qualification in service.  He worked 
in a sawmill for approximately 10 years, from 1988 to 1998.  
He worked as a mine equipment operator for one year.  He 
reported regular use of hearing protection in both 
occupations.  He described his tinnitus as bilateral and 
continuous, worse on the right.  He stated that it had its 
onset in approximately 1995.  Tinnitus reportedly interfered 
with his sleep and was getting worse.  

On the authorized VA audiologic evaluation in May 2000, pure 
tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
15
5
5
0
40
13
LEFT
10
5
0
10
20
9

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
Otoscopic examination was normal.  

The diagnosis for the May 2000 examination was that 
audiometric test results revealed normal thresholds with a 
mild drop at 4000 Hertz in the right ear and a mild drop at 
8000 Hertz in the left ear.  Speech discrimination was 
considered excellent at 100 percent in the right ear and 96 
percent in the left ear.  Impedence audiometry revealed type 
A tympanograms and normal ipsilateral stapedial reflex 
levels, bilaterally.  An audiometry brainstem response study 
was done due to increased difficulties with tinnitus.  The 
retrocochlear study was within normal limits.  The rate study 
was normal.  

The veteran was again examined by VA in November 2004.  His 
chief complaint was of ringing in his ears, which sometimes 
wakened him in the morning.  He denied ear pain, vertigo, 
prior ear surgery, or drainage.  He reported difficulty at 
night, when the ringing was the loudest.  He stated that 
during service, he worked in engine and boiler rooms and 
qualified with weapons.  Post service occupations included 
working as a mine equipment operator for 2 years, working in 
a sawmill for 10 years, and working a jackhammer all summer.  
He currently owned his own home remodeling business and wore 
ear protection "religiously."  He stated that he 
experienced tinnitus and initially noticed it about 1995.  
The tinnitus was bilateral and constant, but he noticed it 
more at night.  The examiner concluded that the etiology of 
the veteran's tinnitus could not be determined from that 
examination, but was likely the result of cochlear damage 
that was indicated by a cochlear hearing loss.  

On the authorized VA audiologic evaluation in November 2004, 
pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
0
0
5
5
45
14
LEFT
10
10
0
15
50
19

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
Visual otoscopic examination revealed clear ear canals, 
bilaterally.  Tympanometry disclosed normal middle ear peak 
pressure and compliance, bilaterally.  Ipsilateral acoustic 
reflexes were present within normal limits at 500, 1000, and 
2000 Hertz in both ears and at 4000 Hertz in the right ear.  
The diagnosis was a moderate sensorineural hearing loss at 
4000 Hertz in both ears.  

The November 2004 examination was concluded with a 
discussion.  It was noted that the May 2000 examination had 
shown a mild hearing loss at 4000 Hertz in the right ear.  
The current examination showed a progression of the hearing 
loss at 4000, 6000, and 8000 Hertz, in both ears.  The 
examiner expressed the opinion that the additional hearing 
loss was not due to military noise exposure, but was more 
likely than not due to occupational noise exposure.  Further, 
since the veteran said that his tinnitus began in 1995, some 
7 years after service, the examiner was of the opinion that 
the tinnitus was less likely than not due to military noise 
and more likely due to occupational noise after exiting 
service.   

In April 2005, a VA audiologist reviewed the veteran's claims 
folder.   She reviewed the service medical records, including 
the audiological testing during service.  She pointed out 
that the veteran entered and existed service with normal 
hearing.  Also, the service medical records were completely 
negative for any complaint of tinnitus and there was no 
report of tinnitus on private testing in 1999.  It was noted 
that, in May 2000, the veteran reported the onset of tinnitus 
in 1995, approximately 7 years after service.  The letter of 
private physician, Dr. T. F. H., was reviewed and the VA 
audiologist explained her disagreement.  There were several 
reasons for disagreeing with the doctor's conclusion that it 
was more likely than not that a hearing loss and tinnitus 
were due to noise exposure in service.  The reasons for 
disagreeing with a connection to service included that the 
veteran exited service with normal hearing in both ears.  
Further, he currently had excellent speech recognition in 
both ears.  Also, the veteran reported the onset of tinnitus 
in 1995, some 7 years after service.  Additionally, there was 
no mention of many years of occupational exposure in 
sawmills, mines, and jackhammer use.  The audiologist was of 
the opinion that the veteran's hearing loss and tinnitus were 
LESS likely than not related to or caused by his military 
service.  (Emphasis in original.) 

Conclusion

The claims file contains competent opinions that support and 
weigh against the contended causal relationships.  The United 
States Court of Appeals for Veterans Claims has held that the 
Board must determine how much weight is to be attached to 
each medical opinion of record.  See Guerrieri v. Brown, 4 
Vet. App. 467, 471 (1993).  Greater weight may be placed on 
one medical professional's opinion over another, depending on 
factors such as reasoning employed by the medical 
professionals and whether or not, and the extent to which, 
they reviewed prior clinical records and other evidence.  See 
id., at 470-71 ("The probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches").

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (noting that the Board may 
"favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons and bases").    In assessing evidence such as 
medical opinions, the failure of the physician to provide a 
basis for his opinion goes to the weight or credibility of 
the evidence in the adjudication of the merits.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-49 (2000).  In some cases, the 
physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more persuasive than the other.   

The only evidence supporting the claim is the January 2000 
opinion from Dr. T. F. H.  This opinion clearly is not based 
on review of the file or longitudinal review of test results.  
The doctor's assumption as to what speech recognition might 
show was exposed as incorrect by subsequent testing.  Also, 
it is clear that there were no supporting tests and the 
opinion was based on the veteran's claims and the history he 
provided.  The Board finds the VA audiologist's April 2005 
opinion to be much more persuasive than the January 2000 
opinion for the reasons discussed therein.  

The VA audiologist's opinion is based on numerous important 
pieces of evidence, outlined above.  These include normal 
audiology tests during service and on separation examination.  
They include the passage of over 11 years after service 
without any competent medical documentation of symptoms and 
after substantial occupational noise exposure for most of 
that time.  Evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  They 
include a normal audiogram in 1999 and the professional 
interpretation of current examination results.  38 C.F.R. 
§ 3.159(a) (2005).  All of these pieces of evidence unite to 
form a preponderance of evidence which supports the 
conclusion that the veteran's hearing loss and tinnitus are 
less likely than not related to or caused by his military 
service.  As the preponderance of the evidence is against the 
veteran's claims for service connection for a hearing loss 
disability and tinnitus, the benefit of the doubt doctrine is 
not applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for a hearing loss disability is denied.  

Service connection for tinnitus is denied.  


REMAND

In July 2003, the Board noted that, as to the matter of 
entitlement to an original rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine, an RO rating 
decision in November 2000 granted service connection and 
assigned a 20 percent rating for this disability, claimed as 
bilateral spondylolysis.  A supplemental statement of the 
case (SSOC) was issued to the veteran in November 2000, which 
informed him of the grant of service connection.  The cover 
letter with that SSOC notified the veteran that he had to 
perfect an appeal if the SSOC included any issue that was not 
included in his substantive appeal.  A VA report of contact, 
dated later that month, reflects that the veteran spoke with 
a veterans' service representative and said he was satisfied 
with the 20 percent rating granted for the lower back and 
there was no indication of a disagreement with the effect 
date assigned.  In December 2000, the RO sent a letter to the 
veteran again informing him of the grant of service 
connection for degenerative disc disease of the lumbosacral 
spine and the assignment of a 20 percent rating.  A VA Form 9 
was submitted by the veteran to the RO in February 2001, 
wherein he indicated his disagreement with the 20 percent 
rating assigned for his degenerative disc disease of the 
lumbosacral spine.  The RO construed this as a timely Notice 
of Disagreement and the Board concurs with that finding.  38 
C.F.R. §§ 20.201, 20.300, 20.301, 20.302(a).  A statement of 
the case (SOC) was issued shortly thereafter.  However, the 
Board finds no indication that the veteran submitted a timely 
substantive appeal perfecting his appeal of an original 
rating in excess of 20 percent for degenerative disc disease 
of the lumbosacral spine.  38 C.F.R. § 20.302(b).  

The RO subsequently certified the low back issue to the 
Board, listing it with the claims for service connection.  
Although the Board has the obligation to assess its 
jurisdiction, it must consider whether doing so in the first 
instance is prejudicial to the appellant.  Cf. Marsh v. West, 
11 Vet. App. 468 (1998); see also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In July 2003, the Board noted that since 
the case had to be remanded for additional development 
pertaining to other issues, the RO should notify the veteran 
of the law and regulations relating to completing an appeal, 
to include timeliness of a substantive appeal, and provide 
him with an opportunity to present argument and evidence on 
this matter.  This action was not attempted by the RO.  The 
Court has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders and that VA has a duty to 
ensure compliance with the terms of the remand.   Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Thus, this issue must 
again be remanded, so that the AMC/RO can comply with the 
previous remand.  

Accordingly, the issue of whether the appeal for entitlement 
to an original rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine was perfected 
by a timely substantive appeal is REMANDED for the following 
action:  

1.  The AMC/RO should notify the 
veteran of the law and regulations 
relating to completing an appeal, to 
include timeliness of a substantive 
appeal, and provide him with an 
opportunity to present argument and 
evidence on this matter.

2.  Thereafter, the AMC/RO should 
review the claims file and ensure that 
no other notification or development 
action is indicated.  If further action 
is required, the AMC/RO should 
undertake it before further 
adjudication of the claim.  

3.  The AMC/RO should then readjudicate 
the issue of whether the appeal for an 
original rating in excess of 20 percent 
for the veteran's service-connected low 
back disability was perfected by a timely 
substantive appeal in light of any 
evidence added to the record.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


